624 So. 2d 849 (1993)
STATE of Florida, Appellant,
v.
Glenn Evan LERMAN a/k/a Evan Glenn Lerman a/k/a Jay Lieberman, Appellee.
No. 93-00078.
District Court of Appeal of Florida, Second District.
October 1, 1993.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sue R. Henderson, Asst. Atty. Gen., Tampa, for appellant.
James Marion Moorman, Public Defender, and Robert D. Rosen, Asst. Public Defender, Bartow, for appellee.
PATTERSON, Judge.
The state appeals from the downward departure sentence the trial court imposed upon the appellee. The court's basis for the departure was that the appellee's case was old, and if he had been sentenced earlier, he would have been serving the sentence in this case concurrently with his federal prison sentence. We agree with the state that the reason reflects the trial court's disagreement with the guidelines and is invalid. See State v. Baker, 498 So. 2d 1031 (Fla. 1st DCA 1986). Accordingly, we reverse and remand this case for the court to enter a sentence within the permitted guidelines range, not to exceed five years' incarceration, in accordance with the appellee's plea agreement.
Reversed and remanded.
FRANK, C.J., and DANAHY, J., concur.